If the prosecutor parted with his property upon the representations set forth in the indictment, it must have been for some unlawful purpose, a purpose not warranted by law. There was no legitimate purpose to be attained, by delivering the goods to the accused, upon the statements made and alleged as an inducement to the act. What action by the plaintiff in error was promised or expected in return for the property given, is not disclosed. But whatever it was, it was necessarily inconsistent with his duties as an officer, having a criminal warrant for the arrest of the prosecution, which was the character he assumed. The false representation of the accused was, that he was an officer and had a criminal warrant for the prosecutor. There was no pretence of any agency for, or connection with any person, or of any authority to do any act, save such as his duty as such pretended officer demanded.
The prosecutor parted with his property as an inducement to a supposed officer, to violate the law and his duties; and if in attempting to do this he has been defrauded, the law will not punish his confederate, although such confederate may have been instrumental in inducing the commission of the offence. Neither the law or public policy designs the protection of rogues in their dealings with each other, or to insure fair dealing and truthfulness, as between each other, in their dishonest practices. The design of the law is to protect those who, for some honest purpose are induced, upon false and fraudulent representations, to give credit or part with their property to another, and not to protect those who, for unworthy or illegal purposes, part with their goods. *Page 473 
(People v. Williams, 4 Hill, 9; Same v. Stetson, 4 Barb., 151.)
The judgment of the Supreme Court and of the sessions must be reversed and judgment for the defendant.